Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (U.S. 2007/0200138 A1, hereinafter refer to Ozeki) in view of Oyama et al. (EP 1811572 A2, hereinafter refer to Oyama) and Naito (U.S. 2018/0108737 A1, hereinafter refer to Naito).
Regarding Claim 7: Ozeki discloses a semiconductor device (see Ozeki, Figs.5-6 as shown below and ¶ [0002]), comprising: 


    PNG
    media_image1.png
    491
    1008
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    483
    media_image2.png
    Greyscale

a semiconductor substrate (1) in which a first region having a freewheeling diode arranged therein, second regions having an insulated gate bipolar transistor (IGBT) arranged therein, and a withstand-voltage retention region (periphery region) surrounding said first region and 15said second regions in plan view are defined, said semiconductor substrate (1) having a first main surface and a second main surface (see Ozeki, Figs.5-6 as shown above); 
a surface electrode arranged on said first main surface of a region that includes at least said first region and said withstand-voltage retention region (periphery region) (see Ozeki, Fig.5 as shown above);
a gate electrode layer arranged on said first main surface (see Ozeki, Fig.5 as shown above), and 
a back-surface electrode (8) arranged on said second main surface of a region that 20includes at least said first region and said withstand-voltage retention region (periphery region) (see Ozeki, Figs.5-6 as shown above), 
said semiconductor substrate (1) further comprising: 
an anode layer (4) having a first conductivity type, which is arranged in said first main surface of said first region (see Ozeki, Figs.5-6 as shown above and ¶ [0056]); 
a diffusion layer (6g) having said first conductivity type, which is arranged in said first main surface of said withstand-voltage retention region (periphery region) (see Ozeki, Figs.5-6 as shown above);  20
a drift layer having said anode layer (4) and said diffusion layer (6g) on an upper portion and separating said anode layer (4) and said diffusion layer (6g) (see Ozeki, Figs.5-6 as shown above), and 
a cathode layer (5) having a second conductivity type, which is arranged in said second main surface of said first region (see Ozeki, Figs.5-6 as shown above and ¶ [0056]).  
Ozeki is silent upon explicitly disclosing wherein the surface electrode overlaps the gate electrode layer.
Before effective filing date of the claimed invention the disclosed surface electrode was known to overlap the gate electrode layer in order to reduce switching delay.
For support see, Oyama, which teaches wherein the surface electrode (10/231) overlaps the gate electrode layer (61/65) (see Oyama, Fig.10 as shown below and ¶ [0062]).

    PNG
    media_image3.png
    725
    972
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ozeki and Oyama to enable surface electrode (10/231) overlaps the gate electrode layer (61/65) as taught by Oyama in order to reduce switching delay (see Oyama, Fig.10 as shown above and ¶ [0062]).
The combination of Ozeki and Oyama teaches the gate electrode layer (61/65) not in contact with the surface electrode (10/231) (see Oyama, Fig.10 as shown above and ¶ [0062]); however, the combination of Ozeki and Oyama is silent upon explicitly disclose wherein a solid insulating film arranged between and in direct contact with said gate electrode layer and said surface electrode.
Before effective filing date of the claimed invention the disclosed solid insulating film were known to be arranged between and in direct contact with said gate electrode layer and said surface electrode in order to reduce crosstalk between gate electrode layer and surface electrode.
For support see Naito, which teaches wherein a solid insulating film (26) arranged between and in direct contact with said gate electrode layer (58/51) and said surface electrode (52) (see Naito, Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ozeki, Oyama, and Naito to enable a solid insulating film (26) to be arranged between and in direct contact with said gate electrode layer (58/51) and said surface electrode (52) as taught by Naito in order to reduce crosstalk between gate electrode layer and surface electrode (see Naito, Fig.3).
Regarding Claim 12: Ozeki as modified teaches a semiconductor device as set forth in claim 7 as above. The combination of Ozeki, Oyama, and Naito further teaches wherein the insulating layer isolates between said surface electrode (10/231) and said drift layer (1) sandwiched between said diffusion layer (91) and said anode layer (9/67) (see Oyama, Fig.10 as shown above and Fig.11).
Regarding Claim 13: Ozeki as modified teaches a semiconductor device as set forth in claim 12 as above. The combination of Ozeki, Oyama, and Naito further teaches wherein said drift layer (1) is in direct contact with said insulating layer (see Oyama, Fig.10 as shown above).  
Regarding Claim 14: Ozeki as modified teaches a semiconductor device as set forth in claim 7 as above. The combination of Ozeki, Oyama, and Naito further teaches wherein said drift region is configured to raise resistance (note: the drift region 1 between p-type anode layer 4 and p-type diffusion layer creates a parasitic resistance) between the anode layer (4/67) and the diffusion layer (6g/91) (see Ozeki, Figs.5-6 as shown above and see Oyama, Fig.10 as shown above).
Regarding Claim 15: Ozeki as modified teaches a semiconductor device as set forth in claim 7 as above. The combination of Ozeki, Oyama, and Naito further teaches wherein a surface of said solid insulation film (26) is in direct contact with said surface electrode (52) (see Naito, Fig.3).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896